Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8 are currently pending in the instant application.  Claims 1-8 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 63/128,744, filed on December 21, 2020. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caggia, et al. (Cancers, 12, 1631 (2020), 1-15) or Malkov, et al. ((abstract) Accession No. 2009:727426 CAPLUS).  The instant invention claims  
    PNG
    media_image1.png
    461
    731
    media_image1.png
    Greyscale
 
 The Caggia, et al. reference teaches indole derivatives as inhibitors of the migratory behavior of prostate cancer cell lines.  The prior art teaches compounds such as 
    PNG
    media_image2.png
    97
    186
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    113
    226
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    106
    199
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    119
    200
    media_image5.png
    Greyscale
 (See figure 2, page 5) wherein compounds 14, 9b and 9a are the same compounds claimed in instant claims 3, 4 and 5, respectively.  These specie of compounds anticipate the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Malkov, et al. reference teaches indole derivatives such as 
    PNG
    media_image6.png
    172
    367
    media_image6.png
    Greyscale
  (See RN 1170699-72-5) wherein R1, R2, R3 are H; R4 is H; R5 is methyl; R6 is H and R7 is OMe.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	

Claims 2, 6,  7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caggia, et al. (Cancers, 12, 1631 (2020), 1-15) or Yoshikai, et al. ((abstract) Accession No. 2016:1987749, CAPLUS) or Tan, et al. ((abstract) Accession No. 2015:1266346 CAPLUS) or Swamy, et al. ((abstract) Accession No. 2015:1111052, CAPLUS) or Luan, et al. ((abstract) Accession No. 2013:245982, CAPLUS) or Werkmeister, et al. ((abstract) Accession No. 2012:202115, CAPLUS).  The instant invention claims  
    PNG
    media_image7.png
    384
    669
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    62
    200
    media_image8.png
    Greyscale
 
 The Caggia, et al. reference teaches benzothiazole derivatives as inhibitors of the migratory behavior of prostate cancer cell lines.  The prior art teaches compounds such as 
    PNG
    media_image9.png
    94
    201
    media_image9.png
    Greyscale
  (See figure 2, page 5) wherein compound 13 is the same compound claimed in instant claim 6.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Yoshikai, et al. reference teaches benzofuranyl derivatives such as 
    PNG
    media_image10.png
    161
    389
    media_image10.png
    Greyscale
  (See RN 1170699-79-2) wherein R1, R2, R3 are H; R4 is H; X is O; R6 is H and R7 is OMe.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Tan, et al. reference teaches benzofuranyl derivatives such as 
    PNG
    media_image11.png
    129
    400
    media_image11.png
    Greyscale
  (See RN 952591-79-6) wherein R1, R2, R3 are H; R4 is H; X is O; R6 is H and R7 is OMe.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Swamy, et al. reference teaches benzofuranyl derivatives such as 
    PNG
    media_image12.png
    156
    351
    media_image12.png
    Greyscale
  (See RN 1801962-02-6) wherein R1, R2, R3 are H; R4 is H; X is O; R6 is OH and R7 is OMe.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Luan, et al. reference teaches benzofuranyl derivatives such as 
    PNG
    media_image13.png
    150
    356
    media_image13.png
    Greyscale
  (See RN 1429221-00-0) wherein R1, R2, R3 are H; R4 is H; X is S; R6 is OH and R7 is OH.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Werkmeister, et al. reference teaches benzofuranyl derivatives such as 
    PNG
    media_image14.png
    153
    364
    media_image14.png
    Greyscale
  (See RN 13272209-99-8) wherein R1, R2, R3 are H; R4 is H; X is S; R6 is H and R7 is OMe.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  





Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Regarding claims 1 and 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  To overcome the rejection, Applicants are suggested to delete the phrase “such as Cl, Br and I” in the definition of variables R1, R2, R3 and R6 in claims 1 and 2.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Regarding claims 1 and 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  To overcome the rejection, Applicants are suggested to delete the phrase “wherein the alkyl, halo-alkyl and aryl are preferably methyl, ethyl, trifluoromethyl, phenyl and pyridyl groups”.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “include” renders the products indefinite as the term “include” can be considered open-ended language when not clearly defined and therefore is including additional subject matter in the compounds of the formula I and formula II that is not described in the instant specification and is not particularly pointed out or distinctly claimed.  A claim to a chemical compound cannot be open-ended, but must be claimed with precision.  This rejection can be overcome by amending the phrase “wherein R1, R2 and R3 include H, OH and halogens” to read “wherein R1, R2 and R3 are selected from H, OH and halogens” in claims 1 and 2.
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 3-5 are drawn to “A compound of Formula I” but the compound of formula I is not defined in the claims and therefore it is unclear what compound Applicants are referring to. Applicants have failed to define the structure of formula I and the examiner must refer to the specification to find the structure of formula I.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structure of Formula I and the variable definitions.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 6 is drawn to “A compound of Formula II” but the compound of formula II is not defined in the claims and therefore it is unclear what compound Applicants are referring to. Applicants have failed to define the structure of formula II and the examiner must refer to the specification to find the structure of formula II.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structure of Formula II and the variable definitions.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 7 is drawn to “A method of using a compound of Formula I or Formula II” but the compound of formula I or formula II is not defined in the claims and therefore it is unclear what compound Applicants are referring to. Applicants have failed to define the structure of formula I and II and the examiner must refer to the specification to find the structure of formula I and formula II.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structure of Formula I and formula II and the variable definitions.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 8 is drawn to “A method of using a compound 9a, compound 9b, compound 13 or compound 14” but these compounds are not defined in the claims and therefore it is unclear what compounds Applicants are referring to. Applicants have failed to define the structures of compound 9a, compound 9b, compound 13 and compound 14 and the examiner must refer to the specification to find the structures of these compounds.  A claim referring to the specification is improper except in rare instances and fails to particularly point out the subject matter that applicant regards as the invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  To overcome the rejection, Applicants need to insert the structures of compound 9a, compound 9b, compound 13 and compound 14 in claim 8.


IV.	Objections

					Claim Objection
Claims 3-6 are objected to because of the following informalities: not ending in a a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626